                                                                             FILED
                        UNITED STATES DISTRICT COURT                     July 06, 2021
                       EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DISTRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00088-JAM

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
LAWRENCE GUERIAN FLEMING,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release LAWRENCE GUERIAN

FLEMING ,

Case No. 2:21-cr-00088-JAM Charge 18 USC § 922(g)(1)18 USC § 922(g)(1) ,

from custody for the following reasons:for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $           50,000

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): The defendant is to be released on

                              07/07/2021 at 9:00 AM to the 3rd party custody of

                              Tamika Lands.

      Issued at Sacramento, California on July 06, 2021 at 3:56 PM.



                                    By:

                                          Magistrate Judge Allison Claire
